Allowable Subject Matter

	This communication is in response to applicant’s arguments/remarks made in an amendment which is filed December 20, 2021.
 
The amendment has been entered and made of record.  Claim 9 has been amended to more particularly point out and distinctly claim the invention.    

  In view of applicant’s amendment to amend the claim 9, therefore, examiner has withdrawn the claim objection.

  In view of applicant’s argument and remarks to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.

Claims 1-20 are allowed.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that the processor is programmed to: generate, upon detecting a vehicle entry device, a first data block including a hash of identification data for the entry device; and generate, upon detecting a trip event, a second data block including a hash of trip event data and a hash linking the second data block to the first data block.


Claims 2-11 and 13-20 depend either directly or indirectly upon independent claims 1 and 12; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684